Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention.. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (2017/0125017).
As to claim 1, Sugiyama teaches (Figs.1-2) dialog device comprising:
an acquisition unit (#20; Par.24) configured to acquire a user utterance input by a user (Fig.2);


an output unit (#40) configured to output the system utterance generated by one generation unit selected from the plurality of generation units,
wherein the plurality of generation units include a first generation unit (S102) having a first scenario, and a second generation unit (S202) having a second scenario different from the first scenario,(Pars.47-54) and
the output unit outputs a first system utterance generated by the first generation unit (Fig.2 shows a first utterance generated) in response to the user utterance, in a first expression format, and outputs a second system utterance (a second utterance generated using different expression is shown in Fig.2), generated by the second generation unit in response to the user utterance, in a second expression format different from the first expression format, following the first system utterance (Figs.1-6, Pars.24-25, 45, 49
As to claims 5-6, Sugiyama teaches wherein the expression format is defined as at least one of an auditory expression and visual expression (Figs.2, 6).
As to claim 7, Sugiyama teaches wherein a dialog indicated by one chat room corresponding to one generation unit is limited to one or more user utterances and one or more system utterances generated by the generation unit (Figs.2, 3, 6).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van et al. (US 9,576,574).
As to claim 1, Van teaches dialog device comprising: an acquisition unit configured to acquire a user utterance 402 input by a user; a plurality of generation units configured to generate a system utterance corresponding to the user utterance (plurality of applications/services are available to generate plurality of responses for the speech input; Fig.1, #120; Fig.5A); and
an output unit, Fig.1, 102(b) configured to output the system utterance generated by one generation unit selected from the plurality of generation units,
wherein the plurality of generation units include a first generation unit, 404,having a first scenario (context, event, relative urgency), and a second generation, 410, unit having a second scenario different from the first scenario, (Pars.26, .83-85, 95; Fig.5A) and the output unit outputs a first system utterance, 406,  generated by the first generation unit in response to the user utterance, in a first expression format (for example, a system utterance indicating acknowledgment. Pars.70-71; or as shown in Fig.5A, S08), and outputs a second system utterance 414 generated by the second generation unit in response to the user utterance, in a second expression format (S14) different from the first expression format, following the first system utterance (Pars.5-12, 70, 76, 101)

    PNG
    media_image1.png
    595
    461
    media_image1.png
    Greyscale


	As to claims 2-3, Van teaches, wherein the acquisition unit receives the user utterance from a user terminal, and the output unit transmits the first system utterance to the user terminal, transmits instruction data (task to be performed by the user device according to the user input utterance),  for causing the user terminal to transmit a request signal, (#408, the system detects for an event from the user device to initiate the transmission of the second system utterance; or the user device enters into listening mode while outputting the first response) and transmits the second system utterance to the user terminal in response to the reception of the request signal from the user terminal without reception of another user utterance (Pars.5, 37-38, 98).

	As to claims 5-6, Van teaches wherein the expression format is defined as at least one of an auditory/voice expression (similar content is vocally outputted/expressed in different ways; Pars.101-102; 70-71; Fig.5A, S08, S14).
	As to claim 7, Van teaches wherein a dialog indicated by one chat room corresponding to one generation unit is limited to one or more user utterances and one or more system utterances generated by the generation unit (Fig.5A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takashi (US 2013/0253926). (Pars.13, 52, 118, 121; Fig.5).

    PNG
    media_image2.png
    572
    438
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657